TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED MARCH 28, 2014



                                      NO. 03-14-00104-CR


                                  Brendon Bolsins, Appellant

                                                v.

                                  The State of Texas, Appellee




          APPEAL FROM 264TH DISTRICT COURT OF BELL COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND ROSE
              DISMISSED -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the order entered by the district court. Having reviewed the record, it

appears that the appeal should be dismissed. Therefore, the Court dismisses the appeal. Because

appellant is indigent and unable to pay costs, no adjudication of costs is made.